Citation Nr: 0218718	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  01-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented 
or secured to reopen a claim of entitlement to an 
effective date earlier than June 21, 1989, for the 
granting of service connection for cancer of the larynx, 
with hemilaryngectomy and tracheotomy tube, due to Agent 
Orange exposure.

2.  Entitlement to an effective date earlier than June 21, 
1989, for the granting of service connection for cancer of 
the larynx pursuant to Nehmer, et al. v United States 
Veterans Administration, et al., 32 F. Supp. 2d 1175 (N.D. 
Cal 1999) (Nehmer II).


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at 
Law



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1957 to April 
1958, from April 1959 to March 1961, and from September 
1968 to November 1969.

This appeal is from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

In December 1996, the Board of Veterans' Appeals (Board) 
denied the veteran's appeal from the effective date of 
service connection assigned in a September 1994 rating 
decision that granted service connection for cancer of the 
larynx.  The Board found that VA received the veteran's 
initial claim for service connection for cancer of the 
larynx on June 21, 1989, and concluded that June 21, 1989, 
was the correct effective date of service connection.

In December 1998, the United States Court of Veterans 
Appeals (now United States Court of Appeals for Veterans 
Claims) (Court) affirmed the Board's decision in a single 
judge memorandum decision.  In February 1999, the Court 
denied the veteran's motion for reconsideration or for a 
panel decision.

The same February day, a United States District Court 
handed down an order interpreting a court-approved 
Stipulation and Order (Stip. & Order) setting forth some 
of VA's ongoing responsibilities to Vietnam veterans 
exposed to Agent Orange.  Nehmer, et al. v. United States 
Veterans Administration, et al., 32 F. Supp. 2d 1175 (N.D. 
Cal 1999) (Nehmer II) aff'd 284 F.3d 1158 (9th Cir. 2002) 
(interpreting the Stip. & Order in Nehmer, et al. v. 
United States Veterans' Administration, et al., 712 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I)) and of a resulting 
Final Stipulation and Order, CV-86-6160 (TEH) (N.D. Cal. 
May 17, 1991) [hereinafter Stip. & Order].  Nehmer I was a 
class action addressing VA adjudication, in pertinent 
part, of claims for service connection based on exposure 
to Agent Orange (a commonly used name for several 
herbicides containing dioxin used by the United States 
military to defoliate the jungle in Vietnam).

In June 1999, the veteran submitted statements in support 
of his claim asserting that pursuant to Nehmer II, "the 
Secretary is required to review for date of claim all 
claims for Agent Orange which were originally denied under 
the invalidated regulation and which were subsequently 
awarded benefits as a result of revised regulations."  The 
veteran asserted that his was such a claim.

The veteran also argues several facts and theories of 
entitlement purportedly grounded on Nehmer II that 
substantially reiterate factual allegations and legal 
theories that the Board addressed in 1996 and the Court 
affirmed in the April 1998 memorandum decision.  The Board 
has no jurisdiction to review decisions of the Court.  
Appeal from determinations of the Court must be taken to 
the United States Court of Appeals for the Federal 
Circuit.  The Board will not review or consider any matter 
that the Court decided in April 1998 or otherwise 
entertain a purely collateral attack on the Court's 
decision.  The Court's April 1998 decision is the law of 
the case.  The Board limits that part of this decision 
responsive to the veteran's Nehmer arguments to the 
question whether Nehmer II provides a new legal basis for 
an earlier effective date, which would fall into the 
exception to the law of the case doctrine.  See Leopoldo 
v. Brown, 9 Vet. App. 33 (1996).

Notwithstanding the veteran's assertion through counsel 
that his renewed claim was based on the legal implications 
of Nehmer II, the veteran has submitted lay statements as 
evidence that he in fact filed a claim for disability 
compensation for cancer of the larynx prior to June 21, 
1989.  This evidence implicates the rules on the finality 
of Board decisions and the reopening of finally disallowed 
claims.  See 38 U.S.C. §§ 5108, 7104(b) (West 1991).  This 
theory of entitlement is distinguishable and discrete from 
the purely legal arguments based on Nehmer II, 
consequently, the Board construes this as a separate 
issue, which the Board will address in this decision.


FINDINGS OF FACT

1.  In December 1996, the Board of Veterans' Appeals found 
that the veteran made his initial claim for service 
connection for cancer of the larynx on June 21, 1989, and 
denied his claim for an earlier effective date for service 
connection.

2.  In September 2001 the veteran submitted copies of 
medical documents that were of record in December 1996 or 
were cumulative of medical evidence of record then and lay 
statements asserting legal conclusion that the affiants 
lacked competence to make or facts not significant to the 
claim.

3.  VA assigned the June 21, 1989, effective date of 
service connection for cancer of the larynx due to 
exposure to Agent Orange in a rating decision of September 
1994.

4.  VA had not previously denied a claim for service 
connection for cancer of the larynx due to exposure to 
Agent Orange before it granted the claim in September 
1994.


CONCLUSIONS OF LAW

1.  The December 1996 decision of the Board of Veterans' 
Appeals denying an earlier effective date for service 
connection for cancer of the larynx is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.160(d), 20.1100 (2002).

2.  New and material evidence has not been presented or 
secured to reopen the claim for an earlier effective date 
of service connection for cancer of the larynx, and the 
Board cannot reopen and allow or reconsider the claim on 
the same factual basis.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  There is no legal basis pursuant to the Stipulation 
and Order in Nehmer for readjudication of the veteran's 
claim for service connection for cancer of the larynx or 
for an effective date of service connection earlier than 
June 21, 1989.  Nehmer, et al. v. United States Veterans 
Administration, et al., 32 F. Supp. 2d 1175 (N.D. Cal 
1999) aff'd 284 F.3d 1158 (9th Cir. 2002); Nehmer, et al. 
v. United States Veterans' Administration, et al., 712 F. 
Supp. 1404 (N.D. Cal. 1989); Final Stipulation and Order, 
CV-86-6160 (TEH) (N.D. Cal. May 17, 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  As discussed below, claims to 
reopen previously denied claims pending on August 29, 
2001, are an exception.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.

VA must provide forms necessary to prosecute a claim for 
VA benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.150(a) (2002).  No specific forms are used to 
prosecute a claim for an earlier effective date of an 
awarded benefit.  VA has no duty under this provision in 
this case.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must 
provide VA and which information and evidence, if any, VA 
will attempt to obtain on his/her behalf.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
discharged this obligation in a letter of March 2001.  The 
letter informed the veteran of the evidence necessary to 
substantiate his claim and notified him of the information 
and evidence he must produce and how and under what 
conditions VA could and would attempt to obtain 
information or evidence for him.

The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Under the 
law in effect at the time of the veteran's May 2000 
application to reopen the claim for a low back disorder, 
VA had no duty to assist the veteran to develop evidence 
in support of his claim until the previously disallowed 
claim was reopened.  See Elkins v. West, 12 Vet. App. 209, 
218 (1999).

II.  Whether to Reopen the Previously Denied Claim for 
Earlier Effective Date

When, in December 1996, the Board of Veterans' Appeals 
denied this claim for an earlier effective date of service 
connection for cancer of the larynx, that decision was 
final.  38 U.S.C.A. § 7103 (West Supp. 2002); 38 C.F.R. 
§§ 3.160(d), 20.1100 (2002).  The claim may not be 
reopened and allowed unless new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108 (West 1991).  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  The Board's consideration whether to reopen 
the claim does not prejudice the veteran, even though the 
RO did not make such an express determination, because the 
RO afforded the veteran a more inclusive de novo review.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).

In considering whether to reopen a previously denied 
claim, no other standard than that articulated in the 
regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  This claim to reopen was already 
pending on the effective date of the most recent amendment 
of 38 C.F.R. § 3.156(a), which expressly applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, this 
appeal is decided under the older version of the 
regulations.

New and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a 
claim is the evidence submitted since the most recent 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  Thus, evidence submitted since 
December 1996 is of concern for the purpose of reopening 
the back claim.  For the purpose of determining whether 
evidence is new and material, its credibility is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The specific matter under consideration this case is 
whether any claim for disability compensation for cancer 
of the larynx predating the claim of June 21, 1989, is the 
claim that must be deemed granted by the September 1994 
rating decision.  See 38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2002); Nehmer, et al., 712 F. Supp. 
1404.

Since December 1996, the veteran submitted his statement 
and two lay statements in May 2001 and copies of October 
1983 medical records in September 2001.  One of the 
medical records submitted in September 2001, a page of the 
VA physical examination done in connection with his 
participation in the VA Agent Orange Registry, was of 
record in December 1996.  It is not new and thus cannot be 
new and material.

An October 1983 record of medical consultation showing the 
veteran's referral from the Agent Orange examination to 
the dermatology clinic is cumulative evidence of the 
veteran's participation in and examination for the Agent 
Orange registry.  It further corroborates a matter that is 
not in dispute.  Substantively, it shows referral for skin 
problems, which though new, is utterly unrelated to the 
question whether he at that time claimed entitlement to 
compensation for cancer of the larynx.

The Board and the Court previously determined that the 
medical record of October 1983 was not a claim for 
compensation.  That legal determination is not subject to 
the Board's revision at this time.

The veteran submitted two copies of the following 
statement:

I was present in 1983 when [the 
veteran] filled out Agent Orange 
registry forms and mailed them.  He 
told me that it was a claim for Agent 
Orange related cancer of the larynx, 
which had been removed in 1979.  I also 
knew he mailed in what he called a 
statement of claim for the same thing 
in 1986.

One copy was signed by R.E.D., the other by B.F.F.  This 
statement on its face addresses the previous legal 
determination that the Agent Orange registry forms were 
not claims for disability compensation.  The fact alleged 
is not in dispute.  See [Veteran] v. West, [redacted] slip 
op. at 4 (unpublished memorandum decision on veteran's 
appeal from Dec. 1996 Board decision) (Agent Orange 
registry did not identify compensation as benefit sought 
within the meaning of 38 C.F.R. § 3.155(a) defining 
informal claims).  That there were two witnesses to his 
mailing the Agent Orange registry form has nothing to do 
with the question whether he filed a claim for service 
connection.  The legal question whether the Agent Orange 
registry was a claim for disability compensation was 
previously settled by the December 1998 decision of the 
Court.  The lay affiants have not asserted legal 
expertise, and the Board concludes they lack the expertise 
necessary to proffer their opinion that the Agent Orange 
registry was a claim for compensation.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).

The other element of the statement, that the affiants knew 
that the veteran mailed something that he called a 
statement of claim for the same thing in 1986 is 
corroborative of the veteran's prior vague allegation of 
filing a claim in 1985 or 1986, or 1985 and 1986.  It is 
not, however, so significant that it must be considered, 
separately or together with the evidence previously 
submitted to decide the claim fairly.  The prior decision 
determined that there was no claim in the absence of a 
record of the claim.  Corroboration now that the veteran 
characterized a prior writing as a claim, in the absence 
of production of that writing, does not rise even to the 
low level of significance required of evidence to be 
material.  Hodge, 155 F.3d 1356.

Finally, the veteran's May 2001 statement seeks to 
substantiate his prior, and now redundant, allegation that 
he filed a claim for Agent Orange related cancer in 1985 
or 1986.  He avers that he has received from VA copies of 
another party's medical records.  He apparently implies 
that evidence that VA makes errors is proof that it could 
have lost his claim of an unspecified date in 1985 or 
1986.  There is no merit to this assertion as evidence 
that VA received a specific document on a specific date 
that could be a claim for service connection for cancer of 
the larynx.  Reference to an administrative error 
unrelated to this claim bears neither directly nor 
substantially on whether he is entitled to any specific 
effective date based on an identified claim filed on a 
known date prior to June 21, 1989.

In sum, new and material evidence that the veteran filed a 
claim of entitlement to service connection for larynx of 
the cancer prior to June 21, 1989, has not been presented 
or secured.  The claim cannot be reopened on that basis.  
38 U.S.C.A. § 5108, 7104(b) (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

III.  Whether Nehmer II Provides a Legal Basis for an 
Earlier Effective Date

In Nehmer, et al. v. United States Veterans' 
Administration, et al., 712 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I), the district court invalidated 38 C.F.R. 
§ 3.311a(d), a regulation VA had promulgated to implement 
the Dioxin and Radiation Exposure Compensation Standards 
Act.  Pub. L. No. 98-542, § 3, 98 Stat. 2725 (1984) 
(codified in part at 38 U.S.C.A. § 1154 (West Supp. 2002)) 
("Dioxin Act").  The invalid regulation had employed too 
restrictive a standard, proof of causation, to determine 
whether a disease should be service connected as related 
to exposure to Agent Orange in Vietnam service.  The 
district court "voided all benefit decisions made under 
38 C.F.R. § 3.311a(d)."  712 F. Supp. at 1409, 1416-18.  
In May 1991, the parties agreed to a Final Stipulation and 
Order (Stip. & Order), which resolved remaining issues of 
injunctive and monetary relief for the class.  
Implementing the injunctive relief for which the Stip. & 
Order provided, VA ceased adjudication of claims under the 
invalid standard and conducted additional rulemaking.  
Through this rule making, cancer of the larynx was added 
to the list of diseases presumed linked to exposure to 
Agent Orange.  59 Fed. Reg. 29, 724 (June 9, 1994) 
(codified at 38 C.F.R. § 3.309(e) (2002).

With regard to monetary relief, the Stip. & Order requires 
VA to reopen and readjudicate claims that were previously 
denied by benefit decisions that were voided by the 
district court's May 1989 order if and when VA issues new 
Agent Orange regulations service-connecting diseases not 
previously presumed related to Agent Orange.  Stip. & 
Order  5.

The veteran's restatement of the order in Nehmer II 
demonstrates by its language why Nehmer does not apply to 
the veteran's case.  The veteran asserts that Nehmer II 
requires the Secretary to review for date of claim all 
claims for Agent Orange which were originally denied.  The 
veteran's is not such a claim.  It was originally allowed.  
The entire point of the monetary relief element of Nehmer 
was to afford another adjudication of claims for 
compensation that VA disallowed under an incorrect 
standard of proof, and, if the claim was allowed on 
readjudication, to pay compensation effective the date of 
the improperly disallowed claim.  This veteran's initial 
claim was granted.  The condition predicate to 
readjudication under Nehmer does not exist.  This is not a 
case where VA denied the veteran's claim and then refused 
to readjudicate it because its interpretation of the 
Stipulation and Order excluded the claim from 
readjudication, which is the condition that precipitated 
the Nehmer II ruling.

In an April 2001 statement, the veteran, through counsel, 
asserted that Nehmer II requires VA to readjudicate those 
claims which were pending before VA between May 3, 1989, 
and June 9, 1984 [sic (presumably 1994, the effective date 
of inclusion of respiratory cancers among the Agent Orange 
presumptive diseases)].  The veteran misstated the ruling 
in Nehmer I as interpreted in Nehmer II.  The Stip. & 
Order does not require readjudication of all claims 
pending between May 3, 1989, and June 9, 1994.  The denial 
of a claim that also meets the other criteria for 
inclusion is the first criterion for readjudication under 
Nehmer.  (Those members of the plaintiff class "eligible 
to apply for benefits based on dioxin exposure," Nehmer I, 
712 F. Supp. at 1409, who have not had claims adjudicated 
under the invalidated regulations cannot be among the 
group whose claims must be readjudicated.)

Although  Nehmer I, 712 F. Supp. at 1409, and the Stip. & 
Order,  3, use the term "claims voided," they elsewhere 
clarify the term "claims voided" by identifying the 
adjudications as voided, not the claims.  In Nehmer I, the 
ultimate ruling stated, "[We . . .  void all benefit 
denials made under section 311(d) [sic], and remand this 
matter to the Advisory Committee and the VA for further 
proceedings not inconsistent with this opinion."  712 F. 
Supp. at 1423 (emphasis added).  The Stip. & Order 
articulated the procedural posture of the cases to which 
it pertained, stating, "For . . . any other disease which 
may be service connected in the future pursuant to 
paragraph three above, as to any denials of claims which 
were voided as a result of the Court's May 3, 1989 Order, 
the effective date for disability compensation . . . if 
the claim is allowed upon readjudication pursuant to 
paragraphs 3 and 4 above, will be the date the claim 
giving rise to the voided decision was filed . . .."  
Stip. & Order  5 (emphasis added).

Nehmer II made clear that monetary relief is for 
"previously denied claims that were voided by the Court's 
May 1989 order," and that paragraph five of the Stip. & 
Order required that "for those cases which are 
readjudicated because the earlier denial was 'voided' by 
the Court's order, the 'effective date' for disability 
compensation shall be the date the voided claim was 
originally filed."  Nehmer II, 32 F. Supp. 2d at 1177 
(emphasis added).  As the Court stated, "Thus the issue 
presented by this motion, and upon which the parties 
disagree, boils down to which benefit decisions the Court 
voided in its 1989 order."  Id. at 1178.  Despite the 
imprecise and inconsistent use of the terms "voided 
claims" and "voided decision," it is undebatable that 
Nehmer I, as implemented by the Stip. & Order, and further 
interpreted by Nehmer II, voided VA decisions, not 
veteran's claims.  Moreover, the letter and spirit of 
Nehmer dictated that, upon reissuing valid Agent Orange 
regulations that would service connect additional 
diseases, "VA would revisit those benefit decisions that 
had been erroneously decided under the invalidated 
regulation." Id. at 1180.  Clearly, only claims disallowed 
under the invalidated regulation could be "erroneously 
decided" claims that warrant the relief of readjudication 
and an effective date of the original filing of the 
previously erroneously disallowed claim.

Ultimately, Nehmer II ruled that VA too narrowly 
interpreted which benefit decisions were voided as only 
those where the claimant specifically alleged Agent Orange 
was a factor in the claimed disability or death, or VA had 
expressly cited to the invalidated regulation as grounds 
for the denial.  Rather, the Court ruled that the order in 
Nehmer I voided all benefits decisions that involved 
claims in which the disease or cause of death was later 
found, under valid Agent Orange regulation, to be service 
connected.  Id. at 1183.

The crux of the veteran's argument in this case is that 
his 1980 claim was one for compensation for a disease 
later found to be service connected under valid Agent 
Orange regulation, and thus subject to readjudication of 
and an effective date from the 1980 claim.

Thus, to respond to the veteran's arguments as articulated 
by his attorney's statement of June 1999, April 2001 and 
October 2001, Nehmer II does not require VA to adjudicate 
claims pending between May 9, 1989, and June 9, 1994.  It 
requires VA to readjudicate claims denied.  The veteran's 
is not such a claim.

The veteran argues that Nehmer II somehow operates to 
require the secretary to now reconsider his claim for 
service connection as one pending since 1980.  He argues 
that if the Secretary previously found the veteran's 1980 
claim was not a claim for compensation, then that 
determination must be reconsidered under Nehmer, and the 
Secretary must now find the 1980 application for benefits 
was an application for compensation.  He argues that 
subsequent filings of 1983 and 1984 evidence the veteran's 
intent in 1980 to claim entitlement to compensation for 
cancer of the larynx, and, under Nehmer II, the Secretary 
then must grant the claim effective from 1980.  
Alternatively, he argues, in essence, that the Secretary's 
discretion to consider a claim for pension as also for 
compensation continues in perpetuity and that, at any 
time, a claim adjudicated as for pension can be deemed to 
have been also for compensation and therefore pending.  As 
a claim pending since 1980, therefore, service connection 
should be effective from that date.

The argument is specious and without merit for numerous 
reasons.  In December 1998, the Court, in this veteran's 
case and citing Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), decided as to the veteran's claim of 1980, that 
the Secretary [in 1980, the Administrator] was not 
required to consider it a claim for compensation and the 
court affirmed the Board's conclusion that the 
Administrator did not consider it a claim for 
compensation; he considered it a claim for pension.  That 
matter is res judicata.  Second, if the claim were pending 
from 1980 to September 1994, when it was granted, it would 
not be an erroneously disallowed claim.  It would not meet 
the first criterion for relief under Nehmer.  It would be 
an ordinary claim for earlier effective date based on an 
assertion of the filing of a claim earlier than VA had 
determined the claim was filed.  That, in fact, is what 
this claim is.

In his October 2001 substantive appeal, the veteran, 
through counsel, again seeks to finesse the Board into 
readjudicating a point decided by the Court's December 
1998 decision and binding in this case.  He asserts that 
VA must now adjudicate the 1980 claim as pending and 
controlled by Nehmer, because Nehmer II ruled that VA must 
review all claims in which alleged the claimed disease was 
related to Agent Orange.  While conceding that a claim 
denied in 1980 would not come under the Nehmer order (see 
Williams v. Principi, No. 02-7020 (Fed. Cir. Nov. 13, 
2002)), he argues that a pending claim would.

The argument overlooks that the Nehmer "class consists of 
. . . service members . . . who are eligible to apply for 
benefits based on dioxin exposure or who have already 
applied and been denied claims for benefits based on 
dioxin exposure."  Nehmer I, 712 F. Supp. at 1409 
(emphasis added).  Those eligible to apply for benefits 
based on dioxin exposure are distinguished from those who 
have already applied and been denied.  Those eligible to 
apply who have not had a claim denied enjoy the injunctive 
relief Nehmer affords in avoiding adjudication under a 
regulation that employs an improper standard of proof and 
having their claims adjudicated under a liberalizing 
regulation should the disease for which they claim service 
connection be added to those presumed service connected 
due to exposure to Agent Orange.  The veteran had that 
benefit with the September 1994 adjudication of his June 
21, 1989 claim.  Whereas his claim was never denied, he 
cannot be eligible for the monetary relief of an earlier 
effective date based on readjudication and allowance of a 
previously erroneously denied claim.

The veteran seeks to finesse the Board into reconsidering 
whether his 1980 application for benefits was a claim for 
compensation by asserting that his 1980 claim did allege 
that his disease was related to Agent Orange and thus must 
be readjudicated pursuant to Nehmer II.  Counsel asserts 
that the veteran may have not claimed entitlement to 
compensation in 1980 for the same reasons Nehmer II 
posited a claimant for compensation may have not expressly 
referred to Agent Orange.  He asserts the Secretary cannot 
carry out the letter or intent of the mandate in Nehmer II 
without undertaking review of persons situated as is this 
veteran.  Counsel thus argues that, under Nehmer II, the 
Secretary must make a reviewable determination whether the 
1980 claim is an unadjudicated claim for service 
connection.  That is just what the Secretary did when the 
Board, acting for the Secretary, 38 U.S.C.A. § 7104(a) 
(West Supp. 2002), found in December 1996, and the Court 
affirmed in December 1998, that the 1980 application for 
benefits was not a claim for compensation.  The Board will 
not reconsider that question now.

Finally, the veteran asserts in his substantive appeal 
that he is entitled to a one-year retroactive effective 
date under 38 C.F.R. § 3.114(a).  He misreads the 
regulation.  The provision for payment of compensation 
retroactive from a date of claim applies to claims made or 
adjudicated after the effective date of a liberalizing law 
or administrative issue, but that effective date "shall 
not be earlier than the effective date of the act or 
administrative issue."  38 C.F.R. § 3.114(a) (2002); see 
also 38 U.S.C.A. § 5110(g) (West 1991).  June 9, 1994, was 
the effective date of the liberalizing "administrative 
issue" that added cancer of the larynx to the list of 
diseases presumed related to exposure to Agent Orange.  59 
Fed. Reg. 29, 724 (June 9, 1994) (codified at 38 C.F.R. 
§ 3.309(e) (2002).  The veteran's current effective date 
is June 21, 1989, approximately five years earlier than 
the earliest date authorized by 38 C.F.R. § 3.114(a).

IV.  Conclusion

The veteran has not submitted any new and material 
evidence to reopen for review of the evidence the claim 
for an earlier effective date for service connection for 
cancer of the larynx.  The procedural history of his claim 
is inapposite to the procedural history of those claims 
governed by Nehmer II.  The facts and arguments regarding 
the Secretary's consideration of the 1980 pension claim as 
also for compensation were the subject of a prior, 
unappealed decision of a court of competent jurisdiction, 
and hence not for review in this decision.  The assertion 
of entitlement to an earlier effective date pursuant to 
38 C.F.R. § 3.114(a) is erroneous.


ORDER

Whereas new and material evidence has not been presented 
or secured to reopen the claim for effective date of 
service connection for cancer of the larynx earlier than 
June 21, 1989, the appeal on that ground is denied.

Whereas Nehmer II provides no legal basis for an effective 
date earlier than June 21, 1989, for the effective date of 
service connection for cancer of the larynx, the appeal on 
that ground is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

